Citation Nr: 1757485	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a higher initial rating for PTSD currently evaluated as 50 percent disabling prior to February 11, 2016, and 70 percent disabling from February 11, 2016.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of April 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's representative has indicated that the Veteran's hypertension is secondary to his service-connected PTSD.  See Robinson v. Shinseki, 557 F. 3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record).  Accordingly, the Board has recharacterized the issues as shown on the title page.  

In a February 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's PTSD to 70 percent disabling, effective February 11, 2016.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The probative evidence of record is at least at relative equipoise as to whether the Veteran's degenerative disc disease of the lumbar spine is etiologically related to his active service.

2.  Prior to February 11, 2016, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.

3.  From February 11, 2016, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C. §§ 1131, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for a staged initial rating for PTSD, in excess of 50 percent prior to February 11, 2016, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a staged initial rating for PTSD, in excess of 70 percent from February 11, 2016, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for a Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that he has a low back disability that is directly related to his active service.  Specifically, the Veteran contends that while pulling on a large pipe wrench attempting to fix an engine, on board the ship he was stationed, he felt a pain in his lower back.  Additionally, the Veteran stated that he went to sick bay after the incident and complained of his low back pain.  See April 2010 VA spine examination.

To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 
  
The evidence of record shows that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  See April 2010 VA spine examination.  Therefore, there is evidence of a current disability.

As to an in-service event, injury or disease, the Veteran's service treatment records reveal that the Veteran was treated for low back pain in January 1986.  During the examination the Veteran complained that he had had low back pain for the past five to six days.  Accordingly, there is also evidence of an in-service injury in the form of low back pain, and the issue remaining for consideration as to direct service connection is whether the Veteran's current degenerative disc disease of the lumbar spine is etiologically related to the in-service injury.  

With respect to a nexus between the Veteran's degenerative disc disease and the in-service injury, the Board notes that the record contains conflicting medical opinions.  The United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion is based on the expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Against a finding of a nexus is a May 2010 VA addendum opinion.  The May 2010 VA examiner reviewed the Veteran's record and opined that the Veteran's degenerative disc disease is not caused by or the result of his back pain noted in January 1986.  As rationale for the opinion, the May 2010 VA examiner merely stated "there was no evidence in the record."  

In favor of a finding of a nexus is the April 2010 VA examination.  The April 2010 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The April 2010 VA examiner opined that the Veteran's current low back disability is at least as likely related to the findings of back pain noted during his military service.  As rationale, the April 2010 VA examiner stated that disc degeneration occurs through aging and from injury and it is therefore possible that the initiating event leading to his back disability was his in-service injury.  

In July 2010, VA received a letter from the Veteran's private physician.  The physician stated he has treated the Veteran since 2005.  The private physician opined that the Veteran's lumbar spine disc disease preexisted a 2005 motor vehicle accidence since degenerative changes do not happen suddenly.  

In August 2013, VA received a letter from a second private physician.  The physician stated that he has been the Veteran's primary care physician for many years.  The private physician further stated that the Veteran has consistently complained of chronic back pain that originated during service and continued since his separation from service.

The Board notes that service treatment records show that the Veteran complained of hurting his back in January 1986 during his active service.  The record does not show that he was diagnosed with degenerative disc disease of the lumbosacral spine during his active service or for many years thereafter.  The May 2010 VA examiner's opinion is not supported by any rationale.  The May 2010 VA examiner merely stated that there is no evidence in the record to support the Veteran's claim. In addition, it does not address the April 2010 positive nexus opinion or the Veteran's statements that he has had consistent back pain since the January 1986 in-service injury.  On the other hand, the April 2010 VA examiner's opinion that the Veteran's lumbosacral degenerative disc disease is at least as likely related to his January 1986 in-service injury is based on an interview of the Veteran and an in-person examination.  The opinion is supported by some rationale demonstrating medical knowledge and judgment.  In addition, the private treatment letters demonstrate an understanding of the Veteran's particular low back disabilities.  In short, the Board finds the April 2010 VA examiner's opinion to be probative in showing that the Veteran's degenerative disc disease of the lumbosacral spine is etiologically related to his in-service injury.  Furthermore, the Board finds no reason to afford greater probative weight to the May 2010 VA examiner's unsupported statement that the Veteran's degenerative disc disease is not related to the in-service injury.  

In view of the foregoing, the Board finds that the probative evidence of record is at least at relative equipoise as to whether the Veteran's degenerative disc disease of the lumbosacral spine is etiologically related to his active service.  Therefore, any remaining doubt must be resolved in the Veteran's favor, and the Board concludes that entitlement to service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102, 3.303 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings for Service-Connected PTSD

The Veteran seeks higher staged initial ratings for his service-connected PTSD which is currently rated as 50 percent disabling from June 23, 2009 through February 10, 2016 and 70 percent disabling from February 11, 2016.  The applicable rating period is from June 23, 2009, the effective date for the award of service connection for PTSD, through the present.  See 38 C.F.R. § 3.400.

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the General Rating Formula for Mental Disorders.  Relevant to the issue on appeal, under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's anxiety disorder that affect the level of occupational and social impairment.

Turning to the relevant evidence of record, the Veteran was provided a VA PTSD examination in March 2010.   The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he has been married for 10 years and they have been together for 19 years.  He reported that his relationship with his wife is great and with his children is good.  The Veteran further reported that he sees his children all the time and enjoys spending time with his ten grandchildren.  The Veteran reported a significant history of alcohol abuse but that his alcohol use has not been problematic for years.  He further reported that he enjoys gardening and taking care of his wife.  The Veteran stated he does all of the cooking, most of the chores, goes shopping and to church every Saturday.  Upon examination, the Veteran was casually, cleanly and appropriately dressed.  He was fully alert and oriented and his behavior was within normal limits.  He had good eye contact with unremarkable speech volume and tone.  The Veteran's thought content was unremarkable and there was no evidence of delusions or hallucinations.  He denied suicidal or homicidal ideation.  There was no inappropriate behavior displayed during the evaluation.  The Veteran reported that he experiences panic attacks in response to nightmares.  He further reported that he gets two to three hours of sleep per night and he has problems with irritability.  The Veteran had mild subjective memory complaints but denied having any problems with attention and concentration.  He reported that he feels depressed every day.  The VA examiner stated that the Veteran's PTSD has a moderate to severe impact on social and occupational functioning.     

A January 2016 VA psychiatry note reflects that the Veteran was casually dressed with appropriate behavior.  He was alert and oriented to all spheres.  The Veteran's speech was normal and affect was intense.  His thought content was logical and goal oriented.  He did not demonstrate lethality or psychosis and his insight and judgment were intact.  

The Veteran was provided a VA PTSD examination in February 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.   The Veteran reported that he was divorced after 24 years of marriage.  He further reported he has a positive relationship with his four daughters and nine grandchildren and that he takes care of his mother and brother.  The Veteran stated he serves in the Honor Guard and has made two friends.  The Veteran denied problems with interest, energy, concentration and appetite.  He endorsed experiencing thoughts of suicide, but denied plan, intent and any history of attempts.  The Veteran denied delusions and hallucinations.  The VA examiner listed PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and suicidal ideation.  Upon examination, the Veteran was properly groomed with appropriate hygiene.  The Veteran was attentive and cooperative with logical thought patterns and expressions.  The VA examiner described the Veteran's occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

A December 2016 VA psychology note reflects that the Veteran "adamantly denies" any suicidal or homicidal ideations.  The note reflects that the Veteran's appearance was within normal limits.  His mood was depressed or anxious and his affect was congruent/reactive.  The Veteran's thought process was circumstantial or tangential and his thought content was within normal limits.  His insight was poor and his orientation was within normal limits.  

Prior to February 11, 2016, a rating in excess of 50 percent for PTSD is not warranted.  The Board finds that the next higher rating of 70 percent is not warranted because the Veteran's functional impairment associated with his PTSD has not been shown to be comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

The medical evidence of record shows symptoms of depressed mood, panic attacks, sleep impairment and irritability, which are considered by the assigned 50 percent rating.  The medical evidence also shows that the Veteran had a good relationship with his children and grandchildren, was consistently reported as oriented to person, place, and time and was able to function independently.  The Veteran reported some panic attacks and memory loss.  The Board notes that symptoms such as panic attacks, memory impairment, sleep disturbances and anxiety are considered by the 50 percent disability rating.  Additionally, the Board finds that, prior to February 11, 2016 the Veteran's PTSD symptoms were not productive of functional impairment more comparable to deficiencies in most areas such as work, school, family relations, thinking or mood.  

In addition, the Veteran is not entitled to a 100 percent rating prior to February 11, 2016.  The evidence does not demonstrate total occupational and social impairment as a result of his service-connected PTSD.  The Veteran's disability has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of functional impairment comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The Veteran has been oriented on examination and has not reported any homicidal ideation.  The Veteran has maintained a good relationship with his children and grandchildren.  Further, he was independent in his activities of daily living.  As such, the Board finds that a 100 percent rating is not warranted prior to February 11, 2016.  As the evidence does not reflect total occupational and social impairment, a 100 percent rating is not warranted.  38 C.F.R. § 4.130.

From February 11, 2016, the Veteran's PTSD is assigned a 70 percent rating.  However, a 100 percent rating is not warranted.  Again, the evidence does not demonstrate total occupational and social impairment as a result of his service-connected PTSD.  The Veteran's disability has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of functional impairment comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  In addition the record does not reflect that the Veteran experienced the following symptoms:  circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure or irrelevant, impaired judgment, impaired abstract thinking, or gross impairment in understanding complex commands.  The Board assigns great probative value to the February 2016 VA examiner's opinion as the examiner has medical expertise, reviewed the claims file, examined the Veteran and determined that the occupational and social impairment was more comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood..  Accordingly, a rating of 100 percent is not warranted from February 11, 2016.  

The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered his reported symptoms.  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, the Veteran is not competent to render an opinion as to the relative severity of his PTSD, as doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  The Board instead relies on the competent findings of record provided by medical professionals, given the professionals' expertise in evaluating mental disorders.  The probative evidence does not support a finding that a rating in excess of 50 percent prior to February 11, 2016 and in excess of 70 percent from February 11, 2016 is warranted for the Veteran's PTSD.

There is no identifiable period that would warrant an increased rating in excess of 50 percent prior to February 11, 2016 and no identifiable period that would warrant an increased rating in excess of 70 percent from February 11, 2016.  Therefore, staged ratings are not appropriate, other than the staged ratings currently assigned.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  In light of the above, the Board finds that the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b) (2012).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service-connection for degenerative disc disease of the lumbar spine is granted.

For the period prior to February 11, 2016, entitlement to a disability rating in excess of 50 percent for PTSD is denied.  

For the period from February 11, 2016, entitlement to a disability rating in excess of 70 percent for PTSD is denied.



REMAND

The Board finds that the remaining issues on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Hypertension

The Veteran contends that he has hypertension that had its onset during his active service or is otherwise etiologically or causally related to his service.  In the alternative, the Veteran contends that his hypertension is secondary to his service-connected PTSD.  

The evidence of record reflects that the Veteran has a current diagnosis of hypertension for which he is prescribed medications.  The Veteran's service treatment records do not show a diagnosis of hypertension or include blood pressure readings consistent with hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).  However, they do reflect that the Veteran had elevated blood pressure readings during his active service.  For example, at his June 1986 exit examination the Veteran had a reading of 120/78.  Such reading meets the criteria for prehypertension, which is defined as moderately increased blood pressure with systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89.  See Dorland's Illustrated Medical Dictionary 1510 (32nd ed. 2012).  

The Veteran has not yet been provided a VA examination as to his claim for entitlement to service connection for hypertension.   VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

The Board finds that the low threshold for provision of a VA examination have been met in this case, as the record shows that the Veteran has a current diagnosis of hypertension and an elevated blood pressure reading consistent with prehypertension at his separation examination, suggesting that the current hypertension may have had its onset during his active service or is otherwise associated with the Veteran's service.  Accordingly, the matter must be remanded so that the Veteran may be provided a VA examination to determine the likely etiology of the current hypertension.  In addition, the VA examination must determine whether the Veteran's hypertension is at least as likely as not proximately due to, caused by, or aggravated by his service-connected disabilities.   

Entitlement to a TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the issue of entitlement to service connection for hypertension and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, as well as the functional impairment, to include as to ability to maintain substantially gainful employment.  The examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his active service.

b)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of his service-connected disabilities, specifically to include his service-connected PTSD.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his service-connected disabilities, specifically to include his service-connected PTSD.  

Aggravation is defined as a worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or the result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to service connection for hypertension, to include as secondary to PTSD and entitlement to a TDIU may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.   


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
		U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


